United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-3856
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Douglas Johnson,                       *     [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                         Submitted: April 24, 2002

                              Filed: April 29, 2002
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Douglas Johnson appeals the district court’s1 denial of his 18 U.S.C.
§ 3582(c)(2) motion. As the court correctly concluded, Johnson’s sentence is not
affected by Amendments 591 and 599 to the Sentencing Guidelines. We therefore
affirm the judgment of the district court. See 8th Cir. R. 47B.




      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-